Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 9 is withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20090053893 by Khandelwal taken with US Patent Application .
Khandelwal discloses a film forming method comprising:
 forming an initial tungsten film on a base film formed on a substrate by alternately supplying a diborane gas and a WF6 gas while supplying a carrier gas into a processing container in a state in which the substrate is heated to a first temperature within the processing container maintained in a depressurized state (0044-0046, 0037);  
and forming a main tungsten film on the initial tungsten film by supplying a 
tungsten-containing gas and a reducing gas for reducing the tungsten-containing gas into the processing container in a state in which the substrate is heated to a second temperature higher within the processing container maintained in the depressurized state (0043, 0051-0052. 
	Khandelwal discloses the main tungsten deposition by CVD; however, fails to disclose the alternative nature of the supply.  However, Ba, also disclosing the tungsten nucleation layer followed by the bulk deposition and discloses using sequential CVD for the bulk deposition (00333-0035).  Therefore, taking the references collectively it would have been obvious to have used sequential CVD as such is taught by Ma as a known and suitable method for bulk tungsten deposition.
	As for the first temperature being lower than the second temperature, Chan discloses the temperature conditions are a result effective variable, directly affecting the amount of tungsten deposited and discloses lower temperatures for nucleation layer (0074) and higher temperatures for the CVD deposition (0082) and therefore taking the references collectively it would have been obvious to have used the temperatures as suggested by Chan as such would KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
	Claim 2:  Chan discloses a temperature of 200C (0074).
	Claim 3:  Khandelwal discloses selecting a carrier gas and such would necessarily be based on an undefined or unclaimed relationship between the carrier gas and a film forming rate (i.e. this is a result of the carrier gas and therefore the selection of any carrier gas will be based on a film forming rate of that carrier gas because a film forming rate exists).    A review of the specification illustrate the relationship can be a mathematical formula, but no formula is claimed and therefore it is the examiner’s position that any carrier gas will have a undisclosed mathematical formula as a relationship to the forming rate.
	Claim 4-5:  Khandelwal discloses the carrier gas comprises at least one selected from the group of an H2 gas, an Ar gas, and an N2 gas (0028), using hydrogen gas would encompass the main component being H2. 
 	Claim 6:  Khandelwal discloses depositing tungsten onto titanium containing layers and using such would have been obvious as predictable (0040).
	Claim 7-8:  Khandelwal discloses using the same process chamber or different chamber for the nucleation and bulk deposition (0059-0060).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718